COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Michael M. Euler v. Miles Marks and Texas Dow Employees Federal
                         Credit Union

Appellate case number:   01-13-00085-CV

Trial court case number: 11-06-06132-CV

Trial court:             9th District Court of Montgomery County

       It is ordered that Appellee’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Rebeca Huddle_________________________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: May 13, 2014